03/31/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs December 9, 2020

               JUAN LASEAN PERRY v. STATE OF TENNESSEE

                  Appeal from the Circuit Court for Trousdale County
                      No. 2020-CV-4820 Brody N. Kane, Judge
                       ___________________________________

                            No. M2020-00583-CCA-R3-HC
                        ___________________________________


The Petitioner, Juan LaSean Perry, appeals the dismissal of his petition for writ of habeas
corpus. He asserts on appeal, as he did in his petition, that the trial court lacked jurisdiction
to enter a judgment for second degree murder. He also asserts for the first time that the
trial court erred in applying certain enhancement factors during sentencing. Following
careful review, we affirm the denial of the habeas corpus petition.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS,
P.J., and CAMILLE R. MCMULLEN, J., joined.

Juan LaSean Perry, Hartsville, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Assistant
Attorney General; Tom P. Thompson, Jr., District Attorney General; and Clark Thornton,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                          OPINION

                                            FACTS

       The Petitioner was indicted for first-degree premeditated murder and was convicted
of second degree murder following a jury trial in 2005. State v. Juan La Sean Perry, No.
M2007-00903-CCA-R3-CD, 2008 WL 1875165, at *1 (Tenn. Crim. App. Apr. 28, 2008).
As this court summarized on direct appeal:
       Joey Williams, the victim, was shot and killed on April 29, 2002. Robert
       Dawson, the victim's cousin, testified that he met with the victim around
       10:00 p.m. on April 29, 2002. The victim told Dawson that he was going over
       to the Hunter Hill Apartments where some men were supposed to meet and
       fight. In a separate vehicle, Dawson followed the victim to the apartments.
       Upon arrival, the victim pulled up beside a maroon Chevrolet Caprice and
       stopped for a minute. The victim then drove his truck away fast with the
       Caprice giving chase. Dawson heard gunshots and saw someone firing a gun
       outside the window on the passenger-side of the Caprice. Dawson turned his
       car around and drove after the victim. Dawson saw that the victim's truck had
       stopped near a fire hydrant. Dawson went over to the truck and saw a bullet
       hole in the driver's-side window. Dawson opened the door of the truck and
       saw the victim slumped over the steering wheel. Dawson found a .380 pistol
       on the floor of the truck. He then went looking for the Caprice but did not
       find it. The next day, Dawson turned the .380 pistol over to the police.

Id. The Petitioner was sentenced to 25 years at 100% release eligibility, and this court
affirmed the conviction and sentence on direct appeal. Id. Subsequently, the Petitioner
filed a petition for post-conviction relief, which the trial court dismissed as time-barred.
Juan La Sean Perry v. State, No. M2013-00986-CCA-R3-PC, 2013 WL 5775814, at *1
(Tenn. Crim. App. Oct. 24, 2013), perm. app. denied (Tenn. Feb. 24, 2014). This court
affirmed the dismissal on appeal. Id.

       The Petitioner next filed an unsuccessful motion to correct an illegal sentence
pursuant to Tennessee Rule of Criminal Procedure 36.1, and this court dismissed a
subsequent appeal to the motion when the Petitioner failed to respond to an order regarding
the missed filing deadline. See State v. Juan L. Perry, No. M2018-01960-CCA-R3-CD
(Tenn. Crim. App. Apr. 12, 2019) (order dismissing the Petitioner’s Rule 36.1 motion
appeal). The Petitioner filed his first petition for habeas corpus relief in 2018. See Juan
LaSean Perry v. State, No. M2018-00207-CCA-R3-HC, 2018 WL 3913505, at *1 (Tenn.
Crim. App. Aug. 15, 2018). In that petition, as he did in the current petition, the Petitioner
asserted that the trial court lacked jurisdiction to convict him of second degree murder
because he had been indicted for first-degree murder. He further asserted that the trial
court erred in imposing a 100% sentence service requirement. Id. This court affirmed the
dismissal of that petition. Id.

       The Petitioner next filed a second habeas corpus petition, the denial of which is the
basis for this appeal. The trial court concluded that the petition was “unverified by affidavit
as required by statute” and noted that “second degree murder . . . is a lesser-included
offense of the indicted charge.” This timely appeal followed.

                                             -2-
                                        ANALYSIS

       In the instant appeal, the Petitioner seeks “relief from the conviction and the
sentence[,]” arguing that the trial court erred in the “application of the 3 misplaced
enhancement factors” and in convicting him of second degree murder as a lesser-included
offense of first degree murder. The State responds that the Petitioner has waived his
enhancement factor argument and that even if the Petitioner had followed the procedural
requirements of filing a petition for writ of habeas corpus, his argument would still be
without merit because second degree murder is a lesser-included offense of first-degree
murder. We agree with the State.

       It is well-established in Tennessee that the remedy provided by a writ of habeas
corpus is limited in scope and may only be invoked where the judgment is void or the
petitioner’s term of imprisonment has expired. Faulkner v. State, 226 S.W.3d 358, 361
(Tenn. 2007); State v. Ritchie, 20 S.W.3d 624, 629 (Tenn. 2000); State v. Davenport, 980
S.W.2d 407, 409 (Tenn. Crim. App. 1998). A void, as opposed to a voidable, judgment is
“one that is facially invalid because the court did not have the statutory authority to render
such judgment.” Summers v. State, 212 S.W.3d 251, 256 (Tenn. 2007) (citing Dykes v.
Compton, 978 S.W.2d 528, 529 (Tenn. 1998)).

        A petitioner bears the burden of establishing a void judgment or illegal confinement
by a preponderance of the evidence. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000).
Furthermore, when a “habeas corpus petition fails to establish that a judgment is void, a
trial court may dismiss the petition without a hearing.” Summers, 212 S.W.3d at 260
(citing Hogan v. Mills, 168 S.W.3d 753, 755 (Tenn. 2005)). Whether the petitioner is
entitled to habeas corpus relief is a question of law. Id. at 255; Hart v. State, 21 S.W.3d
901, 903 (Tenn. 2000). As such, our review is de novo with no presumption of correctness
given to the trial court’s findings and conclusions. Summers, 212 S.W.3d at 255.

       We initially observe that the Petitioner had failed to meet the statutory procedural
requirements for a petition for writ of habeas corpus. The procedural requirements for
habeas corpus relief are mandatory and must be scrupulously followed. Hickman v. State,
153 S.W.3d 16, 19-20 (Tenn. 2004); Archer v. State, 851 S.W.2d 157, 165 (Tenn. 1993).
“A habeas corpus court may properly choose to dismiss a petition for failing to comply
with the statutory procedural requirements.” Hickman, 153 S.W.3d at 21. As noted by the
State and the trial court, the instant petition was not “verified by affidavit” as required by
Tennessee Code Annotated section 29-21-107(a). This court has routinely affirmed
summary dismissal of habeas corpus petitions that were not verified by affidavit. See, e.g.,
Darrell Lamar Fritts v. Howard Carlton, Warden, No. E2010-01574-CCA-R3-HC, 2011
WL 2416563, at *2 (Tenn. Crim. App. June 13, 2011), perm. app. denied (Tenn. Sept. 21,
2011).
                                            -3-
        Not only has the Petitioner failed to follow the statutory procedural requirements
for filing a petition for writ of habeas corpus, but he has also failed to establish that he is
entitled to relief. First, any argument regarding the application of enhancement factors
during sentencing has been waived, as it was not presented to the trial court. See Cauthern
v. State, 145 S.W.3d 571, 599 (Tenn. Crim. App. 2004) (noting that “any issue raised for
the first time on appeal is waived”). Likewise, the Petitioner is incorrect in his assertion
that second degree murder was not a lesser-included offense of first-degree murder at the
time he committed the offense.1 As noted by the State, second degree murder has always
been the “immediately lesser offense” of first-degree murder. State v. Williams, 977
S.W.2d 101, 106 (Tenn. 1998). Therefore, despite the Petitioner’s assertion to the contrary,
the trial court had the authority to enter the judgment against the Petitioner after the jury
found him guilty of second degree murder, despite his being indicted for first-degree
premeditated murder. See Strader v. State, 362 S.W.2d 224, 227 (Tenn. 1962) (explaining
that a person on trial for a certain felony “is also on trial for all its lesser included offenses,
as the facts may be”). The Petitioner is not entitled to relief.

                                           CONCLUSION

        Based on the foregoing authorities and reasoning, we affirm the judgment of the
trial court summarily dismissing the petition.


                                                     ____________________________________
                                                                   ALAN E. GLENN, JUDGE




1
  The State also notes that because this is the Petitioner’s second habeas corpus petition with the same
argument regarding lesser-included offenses, see Juan La Sean Perry, 2018 WL 3913505, at *1, it was
properly dismissed as the issues were previously determined. We agree. See, e.g., Eric Thomas v. State,
No. M2018-01153-CCA-R3-HC, 2019 WL 3385196, at *6 (Tenn. Crim. App. July 26, 2019) (“Because
the facts presented in the first two habeas corpus petitions and the present petition were the same and
because the Petitioner's issues were necessarily decided in those appeals, we conclude that his issues were
previously determined.”).
                                                  -4-